ANNIE REBECCA ELLIOTT
                                                             DISTRICT CLERK

                                             MAILING                                   PHYSICAL
                                         301 Jackson Street                  1422 Eugene Heimann Circle
                                      Richmond, Texas 77469                    Richmond, Texas 77469 FILED IN
                                     Telephone: (281) 341-4502                Facsimile: (281)14th COURT OF APPEALS
                                                                                               341-4519
                                                        http://www.fortbendcountytx.gov          HOUSTON, TEXAS
                                                         Departments – District Clerk             10/8/2015 9:18:29 AM
 
                                                                                                  CHRISTOPHER A. PRINE
October 07, 2015                                                                                           Clerk

To: The Clerk of the Court of Appeals for the 14th Court of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:      15-DCV-221725                     From the 268th Judicial District Court Fort Bend County, Texas

Judge Presiding: Brady G Elliott                       Court Reporter: Mindy Hall

Appellant(s): W. A. "ANDY" MEYERS; FORT                           Appellee(s): JDC/FIRETHORNE, LTD., A TEXAS
BEND COMMISSIONERS COURT
                                                          VS      LIMITED PARTNERSHIP



Attorney for Appellant(s)                                        Attorney For Appellee(s)
J. Mark Breeding                                                 Don Chester Griffin, Jr
    SBN: 02942500                                                 SBN: 08456975
Andrews & Kurth Llp                                              Vinson & Elkins Llp
600 Travis St Ste 4200                                           1001 Fannin Street Ste 2500
Houston Tx 77002                                                 Houston Tx 77002-6760
Telephone: 713-220-4709                                          Telephone: 713-758-3508
Facsimile: 713-220-4285                                          Facsimile:
E-mail: markbreeding@andrewskurth.com                            E-mail: dgriffin@velaw.com
Attorney for:      W. A. "Andy" Meyers, Appellant                Attorney for:    JDC/Firethorne, Ltd., a Texas Limited
                                                                                  Partnership, Appellee

Date of Judgment/Appealable Order: Order Denying Plea to           Nature of Action: Real Property - Eminent Domain
the Jurisdiction signed September 18, 2015
Disposition of Case:                                               Jury Trial: No


Notice of Appeal Filed On: October 07, 2015
Signed, on this the 7th day of October, 2015.

                                                                 ANNIE REBECCA ELLIOTT
                                                                 FORT BEND COUNTY DISTRICT CLERK
                                                                 301 JACKSON, RICHMOND, TEXAS 77469


                                                                 By:      /s/ Lisa Tucker
                                                                          Deputy District Clerk Lisa Tucker
                                                                          Telephone: (281) 341-4502



Electronically Filed with the 14th Court of Appeals



cc:        Don Chester Griffin, Jr
           J. Mark Breeding


 
                                                                                                                 Filed
                                                                                               10/712015 10:54 :29 AM
                                                                                                Annie Rebecca Elliott
                                                                                                          District Clerk
                                                                                              Fort Bend County, Texas
                                                                                                   Lisa Tucker

                                 CAUSENO.lS-DCV-221725

JDC/FIRETHORNE, LTD.,                            §                     IN THE DISTRICT COURT
                                                 §
        PLAINTIFF/RELATOR,                       §
                                                 §
V.                                               §
                                                 §
FORT BEND COUNTY; FORT BEND                      §                FORT BEND COUNTY, TEXAS
COUNTY COMMISSIONERS COURT;                      §
RICHARD W. STOLLEIS, IN HIS                      §
CAPACITY AS FORT BEND COUNTY                     §
ENGINEER; AND W. A. "ANDY" MEYERS,               §
INDIVIDUALLY, AND IN HIS CAPACITY                §
AS FORT BEND COUNTY                              §
COMMISSIONER,                                    §
                                                 §
         DEFENDANTS.                             §                     268TH JUDICIAL DISTRICT
                           NOTICE OF ACCELERATED APPEAL

TO THE HONORABLE CLERK OF SAID COURT:

        Pursuant to Rule 25.1 of the Texas Rules of Appellate Procedure and Section

51.014(a)(8) ofthe Texas Civil Practice and Remedies Code, Defendant W. A. "Andy" Meyers,

individually and in his capacity as Fort Bend County Commissioner, hereby gives notice of his

desire to appeal from the Order Denying Plea to the Jm-isdiction signed on September 18,2015,

in Lhe abo ve-caplioned Cause No. 15-DCV-221725, slyled JDC/Ftrethorne, Ltd. v. Fort Bend

County, et al. and pending in the 268th Judicial District Court of Fort Bend County, Texas.

        The appeal is accelerated, and the case is not a parental termination or child protection

case.

        The appeal is taken to either the First or Foutteenth Court of Appeals in Houston, Texas.
 Respectfully submitted,


 By: /s/ J. Mark Breeding
      J. Mark Breeding
      State Bar No . 02942500
      Frederick D. Junkin
      State Bar No . 11058030
      Andrews Kutih LLP
      600 Travis, Suite 4200
      Houston, Texas 77002
      (713) 220-4200
      (713) 220-4285 (Fax)
      markbreeding@andrewskmih.com
     Ifredjunkin@andrewskurth.com I
     Roy L. Cordes, Jr.
     State Bar No . 04821000
     Fort Bend County Attomey
     Marcus D. Spencer
     First Assistant County Attomey
     State Bar No. 24033091
     Randall W. Morse
     Fir~t Assistant County Attomey
     State Bar No . 14549700
     William H. Vidor
     Assistant County Attomey
     State Bar No. 20579200




ATTORNEYS FOR DEFENDANT/
APPELLANT W. A. "ANDY" MEYERS,
INDIVIDUALLY AND IN HIS CAPACITY AS
FORT BEND COUNTY COMMISSIONER
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Accelerated
Appeal was served by electronic service upon all parties of record or their counsel, as indicated
on the following service list, on this the 7th day of October, 2015.


                                                Is/ J. Mark Breeding
                                                J. Mark Breeding

                                       SERVICE LIST

 H. Dixon Montague
 Don C. Griffin
 Vinson & Elkins, LLP
 1001 Fannin Street, Suite 2500
 Houston, Texas 77002-6760
ldmontague@velaw.com l
ldgriffin@velaw.coml